DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending and examined below. This action is in response to the claims filed 7/15/19.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
Claim 1 elements below are interpreted utilizing 35 U.S.C. 112(f):
a path reconciling module for reconciling a path


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Regarding claims 1, 8, and 15, given the four prong analysis step 1, the claims do not fall within at least one of the four categories of patent eligible subject matter. Under step 2A – prong 1, the claim language, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind. Simply configuring processors, reconciling data and generating constructs does not provide sufficiently more detail to overcome the rejection. The mere nominal recitation of a generic processor does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process. Under step 2A – prong 2, the claim language does not apply the functions to a practical application, and therefore does not include additional elements to overcome the judicial exception. Adding additional claim elements to physically control a part of the vehicle utilizing the generated control instructions will overcome this rejection. With respect to step ineligible.

Dependent claims do not add any additional elements to overcome the rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Shashua et al. (US 2017/0010618).

a system for motion control for an autonomous vehicle by implementing an adaptive skeleton construct interface with different models, comprising (Abstract): 
a first model that comprises: a lateral controller to implement selective lateral controls by an adaptive path reconstruction module to select constructs for lateral control from a set of a plurality of constructs which at least comprise: a low speed construct, a high speed construct and a low and high path deviation (¶260, ¶411, and ¶751 - “navigational change” refers to a change in one or more of steering, braking, or acceleration of the vehicle where steering corresponding to the recited lateral controls including at high speeds, low speeds, specific lanes and even highway on/off ramps corresponding to the recited a low speed construct, a high speed construct and a low and high path deviation); 
a second model that comprises: a longitudinal controller to implement selective longitudinal controls by an adaptive path reconstruction module to select constructs for longitudinal control from a set of a plurality of constructs which at least comprise: a speed control construct, and a range control construct (¶260 and ¶307-312 - “navigational change” refers to a change in one or more of steering, braking, or acceleration of the vehicle where braking and accelerating corresponding to the recited longitudinal controls where areas within multiple ranges of the vehicle are utilized to control throttling and speed corresponding to the recited speed and range constructs); 
a path reconciling module for reconciling a path based on vehicle data to validate a path for operation and for implementing one or more of the lateral or longitudinal controls without having to re-create another lateral control or longitudinal control, by selecting one or more from an already created set of lateral or longitudinal controls for use wherein the vehicle data at least comprises: lane, trajectory, and position vehicle data (¶410-411 - already generated sparse map corresponding to the recited already created data set including trajectories that may be more suitable or safer for autonomous driving under the detected environmental conditions including specific lanes and data captured by a camera onboard the autonomous vehicle corresponding to the recited lane, trajectory, and position vehicle data); and 
one or more vehicle interfaces for receiving controls from the one or more already created set of lateral or longitudinal controls (¶43 and ¶410-411 -  autonomous vehicles are traveling along roads corresponding to the recited vehicle receiving controls where trajectories are transmitted over wireless communication interfaces corresponding to the recited one or more vehicle interfaces).

Regarding claims 3, 8, and 15, Shashua further discloses a method for implementing lateral and longitudinal controls by using an adaptive construct with model for an autonomous vehicle, the method comprising (Abstract): 
configuring an external processor for generating vehicle data comprising: at least trajectory and road data for initiating a path reconciliation and diagnostic override mode of the autonomous vehicle (¶410-411 – server corresponding to the recited external processor where sparse map including trajectory and road data and the updating of that data corresponding to the recited diagnostic override); 
configuring an adaptive path reconstruction processor to receive the vehicle data to implement a first model of a lateral control by selecting one or more constructs for lateral control from a set of a plurality of lateral constructs which comprise: a low speed construct, a high speed construct and a low and high path deviation construct (¶49, ¶260, ¶411, and ¶751 – processor retrieving information from vehicle memory and wirelessly from a database corresponding to the recited adaptive path reconstruction processor, “navigational change” refers to a change in one or more of steering, braking, or acceleration of the vehicle where steering corresponding to the recited lateral controls including at high speeds and low speeds corresponding to the recited a low speed construct, a high speed construct and specific lanes and even highway on/off ramps corresponding to the recited low and high path deviations); 
configuring the adaptive path reconstruction processor to receive the vehicle data to implement a second model of a longitudinal control by selecting one or more constructs for longitudinal control from a set of a plurality of longitudinal constructs which comprise: a speed control construct, and a range control constructs (¶49, ¶260 and ¶307-312 - processor retrieving information from vehicle memory and wirelessly from a database corresponding to the recited adaptive path reconstruction processor, “navigational change” refers to a change in one or more of steering, braking, or acceleration of the vehicle where braking and accelerating corresponding to the recited longitudinal controls where areas within multiple ranges of the vehicle are utilized to control throttling and speed corresponding to the recited speed and range constructs); and 
reconciling, by the adaptive path reconstruction module, both an internal path generating module and an external path generating module by configuring a path using selective constructs of the first and second models for lateral and longitudinal vehicle control without having to re-create models for the reconciled path (¶410-411 – trajectory based on the already generated sparse map corresponding to the recited already created data set where ¶968 discloses the utilization of internal systems (camera, sensors, processor, etc.) to recognize a road condition that warrants a navigational response different from one expected to update the sparse map trajectory model).

Regarding claims 2, 9, and 16, Shashua further discloses configuring, by the adaptive path reconstruction module, one or more constructs of the first and second model to include vehicle usage context for the lateral and longitudinal control of the autonomous vehicle (¶410 – trajectories generated based on different environmental conditions corresponding to the recited vehicle usage context).

Regarding claims 4, 11, and 18, Shashua further discloses implementing the first and second models with library references that enable re-usability and portability (¶43 - predetermined road model trajectory may be retrieved from a database corresponding to the recited library for reusability and can be accessed over a wireless communications interface corresponding to the recited portability).

Regarding claims 5, 12, and 19, Shashua further discloses the constructs have adaptable interfaces for different usage contexts derived from the autonomous driving domain analysis (¶43 and ¶410 – server may update already generated sparse maps corresponding to the .

Regarding claims 6, 13, and 20, Shashua further discloses the speed and range control constructs comprise: different control designs implemented for different usages (¶260, ¶307-312, and ¶410-411 - “navigational change” refers to a change in one or more of steering, braking, or acceleration of the vehicle where braking and accelerating corresponding to the recited longitudinal controls where areas within multiple ranges of the vehicle are utilized to control throttling and speed corresponding to the recited speed and range constructs include building specific trajectories utilizing different speed and range controls based on environmental conditions corresponding to the recited implemented for different usages).

Regarding claims 7 and 14, Shashua further discloses switching between different models of the first and second model to implement one or more different controls/functions to reduce memory and throughput while achieving better control performance (¶410-411 – updating sparse map corresponding to the recited switching from external model to internal .

Regarding claims 10 and 17, Shashua further discloses the vehicle usage context comprises: low speed, high speed, and high/low path deviation maneuvers (¶260, ¶411, and ¶751 - “navigational change” refers to a change in one or more of steering, braking, or acceleration of the vehicle where steering corresponding to the recited lateral controls including at high speeds and low speeds corresponding to the recited a low speed construct, a high speed construct and specific lanes and even highway on/off ramps corresponding to the recited low and high path deviation maneuvers).

Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/M.J.R./Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665